972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Douglas PEARCE, Plaintiff-Appellant,v.W. SHIELDS;  Captain McQueen;  Lewis Ferguson, Defendants-Appellees.Jerry Douglas Pearce, Plaintiff-Appellant,v.W. Shields;  Captain McQueen;  Lewis Ferguson, Defendants-Appellees.
Nos. 92-6215 and 92-6216.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 9, 1992Decided:  July 29, 1992

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Jerry Douglas Pearce, Appellant Pro Se.
LaVee Hamer Jackson, Office of the Attorney General of North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Jerry Douglas Pearce appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988) (No. 92-6215) and denying Pearce's motion for Fed.  R. Civ. P. 11 sanctions (No. 92-6216).  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Pearce v. Shields, No. CA-90-455-F (E.D.N.C. Dec. 19, 1991 and Jan. 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED